DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because it is missing a period at the end of the claim sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a lubrication tank”, it is unclear if this is the same, or different structure, as that already claimed in claim 1.
Claim 7 recites “a lubrication tank”, it is unclear if this is the same, or different structure, as that already claimed in claim 1.
Claim 7 recites “a rail lubricating system”, it is unclear if this is the same, or different structure, as that already claimed in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaFleur (US Pat No 5,836,363). LaFleur discloses a disposable lubrication tank liner (18’) for a rail lubricating system (col 5 ln 17-18, it is construed that the recited “liquid substances” would include lubricants; LaFleur is capable for being used in a rail lubricating system), comprising: 
Re claim 1, an upper sidewall portion (portion of 18’ adjacent to 12 and 16) having a plurality of generally vertically disposed walls (vertical walls of 18’ adjacent to 16) extending downwardly from an upper flange surface (surface of 38), the vertically disposed walls partially defining a reservoir space (interior space of 18’) for holding rail lubricant, the upper flanged surface defining a top lip on the upper sidewall portion (the upper circumferential surface of 38 defines a top lip); a lower outlet portion (portion of 18’ adjacent to 14’) including a plurality of angled wall portions (angled walls of 18’ adjacent to 14’) converging inwardly to a lower flange surface (surface of 202) to further define the reservoir space; and an intermediate edge surface (the intermediate portion is a flat ledge, the exterior of which is the connection point of the four supporting legs 201) connecting the upper sidewall portion and the lower outlet portion wherein the top lip is adapted to engage an upper opening of a lubrication tank (fig. 7 shows the top lip defining and engaging with opening 20).
Re claim 2, wherein the tank liner is made of metal, plastic or polymer materials (col 2 ln 64 - col 3 ln 1).
Re claim 4, further including a hook-up mechanism that aids in lifting the tank liner (201s; straps could be tied to 201s and lift up the liner).
Re claim 5, wherein the tank liner is corrosion-resistant (col 2 ln 64 - col 3 ln 1: the material used would resist corrosion).
Re claim 7, wherein the upper sidewall portion, the lower sidewall portion, and the intermediate edge surface are integrally formed and contoured for matching engagement with an interior reservoir structure of a lubrication tank of a rail lubricating system (fig. 7).  

    PNG
    media_image1.png
    545
    748
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (US Pat No 5,836,363). LaFleur discloses the disposable lubrication tank liner (as cited above). LaFleur does not disclose: 
Re claim 3, wherein the tank liner has a thickness of 2 millimeters to 0.5 inches.
Examiner had taken Official Notice in the previous office action that plastic or polymeric film with a thickness of 2 millimeters to 0.5 inches is known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tank liner out of a plastic or polymeric film with a thickness of 2 millimeters to 0.5 inches, to provide the liner with the necessary strength and flexibility that would be readily available and at  a reasonable cost, since it has been held to be within the ordinary skill of a worker in the art to select  a known material on the basis of its suitability for the intended use as a matter of design choice and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (US Pat No 5,836,363) in view of Harmon (US Pat No 3,874,544). LaFleur discloses the disposable lubrication tank liner (as cited above). LaFleur does not disclose: 
Re claim 6, wherein the plurality of angled wall portions contain one or more grooved ribs that conform the tank liner to an inner surface of a lubrication tank.
However, Harmon teaches a pressure vessel (2) with a liner (3):
Re claim 6, wherein the plurality of angled wall portions contain one or more grooved ribs (7) that conform the tank liner to an inner surface of a lubrication tank (fig. 1).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the ribs, as taught by Harmon, to promote a stronger connection between the tank and the liner.

Claim 8-11, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (US Pat No 5,836,363) in view of Sheesley (US Pub No 2014/0097182 A1). LaFleur discloses: 
Re claim 8, a lubrication tank liner (18’; col 5 ln 17-18, it is construed that the recited “liquid substances” would include lubricants; LaFleur is capable for being used in a rail lubricating system), comprising a corrosion-resistant body (col 2 ln 64 - col 3 ln 1: the material used would resist corrosion), that covers an interior reservoir of a lubrication tank (10’) of a rail lubrication system, having vertical walls (vertical walls of 18’ adjacent to 16) of rectangular dimensions and angled wall portions (angled walls of 18’ adjacent to 14’) of trapezoidal dimensions integrally formed and contoured for conforming engagement with the interior reservoir (fig. 7), wherein an upper flanged surface (surface of 38) is defined at a top of the vertical walls and a lower flanged surface (surface of 202) is defined at a bottom of the angled wall portions.
Re claim 9, wherein the tank liner is made of metal, plastic or polymer materials (col 2 ln 64 - col 3 ln 1).
Re claim 11, further including a hook-up mechanism that aids in lifting the tank liner (201s; straps could be tied to 201s and lift up the liner).
LaFleur does not disclose:
Re claim 8, wherein both of the upper flanged surface and lower flanged surface include apertures for coupling the upper flanged surface and the lower flanged surface to the interior reservoir of the lubrication tank.
Re claim 10, wherein the tank liner has a thickness of 2 millimeters to 0.5 inches.
Re claim 21, wherein the upper flanged surface includes a plurality of apertures for operably coupling the upper flanged surface to the lubrication tank.
Re claim 22, wherein the lower flange surface includes a plurality of apertures for operably coupling the lower flanged surface to the lubrication tank.
However, Sheesley teaches a container (24) with a liner (10):
Re claim 8, wherein both of the upper flanged surface (surface of 16) and lower flanged surface (surface of 20) include apertures (18,22) for coupling the upper flanged surface and the lower flanged surface to the interior reservoir of the lubrication tank (fig. 2).
Re claim 21, wherein the upper flanged surface (surface of 16) includes a plurality of apertures (18) for operably coupling the upper flanged surface to the lubrication tank (fig. 2).
Re claim 22, wherein the lower flange surface (surface of 20) includes a plurality of apertures (22) for operably coupling the lower flanged surface to the lubrication tank (fig. 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the apertures, as taught by Sheesley, to allow for a stronger securement and prevent the liner from shifting.
Regarding claim 10, Examiner had taken Official Notice in the previous office action that plastic or polymeric film with a thickness of 2 millimeters to 0.5 inches is known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tank liner out of a plastic or polymeric film with a thickness of 2 millimeters to 0.5 inches, to provide the liner with the necessary strength and flexibility that would be readily available and at  a reasonable cost, since it has been held to be within the ordinary skill of a worker in the art to select  a known material on the basis of its suitability for the intended use as a matter of design choice and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (US Pat No 5,836,363) in view of Sheesley (US Pub No 2014/0097182 A1) and Harmon (US Pat No 3,874,544). LaFleur as modified discloses the disposable lubrication tank liner (as cited above). LaFleur as modified does not disclose: 
Re claim 12, wherein the angled wall portions contain a plurality of grooved ribs that conform the tank liner to a plurality of inner surfaces of the interior reservoir of the lubrication tank.
However, Harmon teaches a pressure vessel (2) with a liner (3):
Re claim 12, wherein the angled wall portions contain a plurality of grooved ribs (7) that conform the tank liner to a plurality of inner surfaces of the interior reservoir of the lubrication tank (fig. 1).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the ribs, as taught by Harmon, to promote a stronger connection between the tank and the liner.

Claims 13-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lounsberry, III et al. (US Pat No 4,856,617) in view of LaFleur (US Pat No 5,836,363) and Sheesley (US Pub No 2014/0097182 A1). Lounsberry discloses: 
Re claim 13, a method of maintaining a lubrication tank (R) of a rail lubricating system (fig. 1), comprising: providing a lubrication tank (R) including an interior reservoir (interior space of R); opening the lubrication tank to expose the interior reservoir (opened via L); filling the lubrication tank liner with lubrication fluid (the specification describes R being filled with a lubricant while the liner is taught below); pumping lubrication fluid (pump via P) from the lubrication tank (R) to a lubricant applicator (10) for a railway (R’).
Re claim 14, wherein the lubrication tank opens from above (fig. 1) for placement of the lubrication liner within the interior reservoir.
Re claim 17, a rail lubrication system (fig. 1), comprising: a lubricant applicator (10) located in proximity to a railway (R’); a lubricant supply hose (16,18) fluidly connected to the lubricant applicator; and a remote lubrication supply (H) including a pump system (P), control system (28) and a lubrication tank (R), and wherein the lubricant is pumped from the disposable lubrication tank liner (liner taught below) to the lubricant applicator with the pumps system as directed by the control system (fig. 1).
Re claim 19, wherein the lubricant applicator is positioned in proximity to a gauge face of the railway such that the lubricant can be applied at the gauge face (fig. 1 shows 10 applying lubricant to the gauge face).
Lounsberry does not disclose:
Re claim 13, placing a lubrication tank liner within the interior reservoir, the lubrication tank liner shaped to generally match to the interior reservoir and including an upper sidewall portion and a lower outlet portion including a plurality of angled wall portions converging inwardly, the upper sidewall portion defining an upper flanged surface for engaging the interior reservoir, the upper flanged surface including a plurality of apertures; securing the lubrication tank liner to the lubrication reservoir with a plurality of fasteners, the fasteners being inserted through the plurality of apertures in the upper flanged surface; and removing the lubrication tank liner for disposal.
Re claim 15, wherein the lubrication tank liner is made of metal, plastic or polymer materials.
Re claim 16, wherein the lubrication tank liner includes a hook-up mechanism that aids in placement and removal of the lubrication tank liner. 
Re claim 17, the lubrication tank having a disposable lubrication tank liner for retaining a lubricant, the disposable lubrication tank liner further, comprising: 6Application No. 16/037,535 an upper sidewall portion having a plurality of generally vertically disposed walls extending downwardly from an upper flange surface, the vertically disposed walls partially defining a reservoir space for holding rail lubricant, the upper flange surface including a plurality of upper apertures for coupling the upper flange surface to the lubrication tank; a lower outlet portion including a plurality of angled wall portions converging inwardly to a lower flange surface to further define the reservoir space, the lower flange surface including a plurality of lower apertures for coupling the lower flange surface to the lubrication tank; and an intermediate edge surface connecting the upper sidewall portion and the lower outlet portion. 
Re claim 18, wherein the lubricant applicator is positioned in proximity to a field face of the railway such that the lubricant is applied to a crown of the railway.
Re claim 20, wherein the disposable tank liner is removable from the lubrication tank such that a new disposable tank liner can be place into the lubrication tank.
Re claim 23, wherein the lower outlet portion defines a lower flanged surface having a plurality of lower apertures and wherein the step of securing the lubrication tank liner to the lubrication reservoir further comprises: securing the lubrication tank liner to the lubrication reservoir with a plurality of fasteners, the fasteners being inserted through the plurality of lower apertures in the lower flanged surface.
However, LaFleur discloses: 
Re claim 13, providing a lubrication tank (10’) including an interior reservoir (interior space of defined by the walls 14’,16); opening the lubrication tank to expose the interior reservoir (opened at 20); placing a lubrication tank liner (18’) within the interior reservoir, the lubrication tank liner shaped to generally match to the interior reservoir (fig. 7) and including an upper sidewall portion (portion of 18’ adjacent to 16) and a lower outlet portion (portion of 18’ adjacent to 14’) including a plurality of angled wall portions (wall portions of 18’ adjacent to 14’) converging inwardly, the upper sidewall portion defining an upper flanged surface (surface of 38); 5Application No. 16/037,535 filling the lubrication tank liner with lubrication fluid (col 5 ln 17-18, it is construed that the recited “liquid substances” would include lubricants); and removing the lubrication tank liner for disposal (col 1 ln 15-22 and col 2 ln 8-15 describe the benefit of having a liner to eliminate the need for cleaning the interior reservoir wall and it’s cost effective in that it could be easily replaced in case of liner failure, this suggest the liner being disposable at the end of its life cycle while still reusing the tank).
Re claim 15, wherein the lubrication tank liner is made of metal, plastic or polymer materials (col 2 ln 64 - col 3 ln 1).
Re claim 16, wherein the lubrication tank liner includes a hook-up mechanism (the free-hanging end of 18’ adjacent to 52 that could be gripped) that aids in placement and removal of the lubrication tank liner.  
Re claim 17, the lubrication tank (10’) having a disposable lubrication tank liner (18’) for retaining a lubricant (col 5 ln 17-18, it is construed that the recited “liquid substances” would include lubricants), the disposable lubrication tank liner further, comprising: 6Application No. 16/037,535 an upper sidewall portion (portion of 18’ adjacent to 16) having a plurality of generally vertically disposed walls (wall portions of 18’ adjacent to 16) extending downwardly from an upper flange surface (surface of 38), the vertically disposed walls partially defining a reservoir space (space within 18’) for holding rail lubricant; a lower outlet portion (portion of 18’ adjacent to 14’) including a plurality of angled wall portions (wall portions of 18’ adjacent to 14’) converging inwardly to a lower flange surface (surface of 202) to further define the reservoir space, and an intermediate edge surface (the intermediate portion is a flat ledge, the exterior of which is the connection point of the four supporting legs 201) connecting the upper sidewall portion and the lower outlet portion (fig. 7). 
Re claim 20, wherein the disposable tank liner is removable from the lubrication tank such that a new disposable tank liner can be place into the lubrication tank (col 1 ln 15-22 and col 2 ln 8-15 describe the benefit of having a liner to eliminate the need for cleaning the interior reservoir wall and it’s cost effective in that it could be easily replaced in case of liner failure, this suggest the liner being disposable at the end of its life cycle while still reusing the tank).
However, Sheesley teaches a container (24) with a liner (10):
Re claim 13, the upper sidewall portion defining an upper flanged surface (surface of 16) for engaging the interior reservoir (fig. 2), the upper flanged surface including a plurality of apertures (18); securing the lubrication tank liner to the lubrication reservoir with a plurality of fasteners (26), the fasteners being inserted through the plurality of apertures in the upper flanged surface (fig. 2).
Re claim 17, the upper flange surface (surface of 16) including a plurality of upper apertures (18) for coupling the upper flange surface to the lubrication tank (fig. 2); the lower flange surface (surface of 20) including a plurality of lower apertures (22) for coupling the lower flange surface to the lubrication tank.
Re claim 23, wherein the lower outlet portion defines a lower flanged surface (surface of 20) having a plurality of lower apertures (22) and wherein the step of securing the lubrication tank liner to the lubrication reservoir further comprises: securing the lubrication tank liner to the lubrication reservoir with a plurality of fasteners (38), the fasteners being inserted through the plurality of lower apertures in the lower flanged surface (fig. 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the liner, as taught by LaFleur, to efficiently clean the tank.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the apertures, as taught by Sheesley, to allow for a stronger securement and prevent the liner from shifting.
Regarding claim 18, Lounsberry fig. 1 shows the applicator 10 on the gauge face as opposed to the field face.  Please note that page 5 of the specification, lines 1-2 define the gauge space of rail profile faces internally to the opposite rail, and the field face faces externally, away from the rail bed.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to position the applicator to provide lubrication to the field face to maintain constant lubrication universally on the railhead, since it has been held that the rearrangement of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
On pages 9-11 of the Remarks, Applicant argues LaFleur flexible filling spout 38 is not a “flange surface” nor does it define a lip or include apertures. Examiner respectfully disagrees. In a close-up view, fig. 2 of LaFleur shows 38 forming a flange extending upward and radially outward from the main body. This effectively defines a lip. Fig. 7 shows 202 forming a lower flange extending downward from the main body. The apertures for mounting are taught by new reference Sheesley.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654